Citation Nr: 1820308	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-46 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to an increased rating for periodical bilateral tinnitus, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical sprain to include as secondary to psychiatric disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbosacral sprain to include as secondary to psychiatric disorder.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss to include as secondary to psychiatric disorder.

6.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from January 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD been accordingly recharacterized as shown on the front page of this decision.

The issue of entitlement to an earlier effective date for service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

2.  Major depressive disorder is attributable to service.  

3.  A February 2003 rating decision denied service connection for cervical spine, lumbar spine, and hearing loss disabilities.   

4.  Evidence submitted since the February 2004 rating decision does not relates to an unestablished fact necessary to substantiate the claims of service connection for lumbar and hearing loss disabilities, and therefore does not raise a reasonable possibility of  substantiating the claims.

5.  Evidence submitted since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for cervical spine disability, and therefore raises a reasonable possibility of substantiating the claim.

6.  Degenerative joint and degenerative disc disease of the cervical spine is attributable to service.  

7.  The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.87, Part 4, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   

2.  Major depressive disorder was incurred in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

3.  The February 2003 rating decision which denied service connection for cervical spine, lumbar spine, and hearing loss disabilities is final.  38 U.S.C. § 7105 (2012).

4.  New and material evidence has not been received since the February 2003 rating decision and the claims of entitlement to service connection for lumbar and hearing loss disabilities is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received since the February 2003 rating decision and the claim of entitlement to service connection for cervical spine 7.

6.  Degenerative joint and degenerative disc disease of the cervical spine was incurred in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

7.  The criteria for a grant for an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902, 5107 (2012); 38 C.F.R. §§ 3.102, 3.808 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating for Tinnitus

Disability evaluations are determined by the application of a Schedule of Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic Code 6260.  The existing VA practice is that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2017).  Historically, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) set forth that Diagnostic Code 6260 limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  

Therefore, the claim for a higher rating for tinnitus, whether the Veteran seeks higher than 10 percent in one ear, or separate 10 percent ratings for each ear must be denied under Diagnostic Code 6260.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection for a Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran was afforded a VA examination in April 2014 and a private evaluation in August 2017.  The VA examiner concluded that the Veteran did not have PTSD, but did have an unspecified depressive disorder.  The private examiner concluded that the Veteran had a major depressive disorder and it was noted that the Veteran began having depressive symptoms following his inservice motorcycle accident.  The examiner opined that the major depressive disorder was etiologically related to service and was also aggravated by the service-connected tinnitus.  The examiner submitted supporting lay evidence, supporting medical treatise evidence, and supporting medical evidence contained in the record.  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Thus, service connection for major depressive disorder is warranted.

New and Material Evidence

A February 2003 rating decision denied service connection for cervical spine, lumbar spine, and hearing loss disabilities.  The RO determined that the Veteran had normal bilateral hearing and that although he had lumbar and cervical pain, he did not have underlying disability.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the February 2003 rating decision is final.  38 U.S.C. § 7105 (2012).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  To reopen a finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis which, in this case, was in January 2005.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  However, none of the evidence shows that the Veteran has current underling lumbar spine disability or hearing loss which are attributable to service.  As such, those claims are not reopened.  

However, with regard to the claim of service connection for cervical spine disabilities, the additional medical evidence shows that the Veteran currently has underlying cervical spine disability which is attributable to service.  An October 2013 magnetic resonance imaging showed cervical spine degenerative disease.  An April 2014 VA examination confirmed the diagnosis of degenerative disc disease, the examiner opined that it was not related to service because the Veteran did not have pain after his motorcycle accident during service and his clinical findings were normal.  However, and as noted by a private medical examiner in his January 2017 report that the Veteran did report pain which was documented.  In addition, he was noted to have possible cervical cord contusion.  The examiner noted that the Veteran had both degenerative joint and degenerative disc disease of the cervical spine.  The examiner stated that when considering the objective findings of a motorcycle accident in May 2001 that resulted in predictable persistent musculoskeletal pain with the regularly seeking of treatment for such impairment, as well as the current severity of the Veteran's cervical degeneration and arthritis (especially given his younger age), and the lack of history of post-military injuries, it is at least as likely as not that the neck injury the Veteran sustained from his motor vehicle accident in the military contributed materially and substantially to his current ongoing complications, which have persisted uninterrupted from onset to present. 

The additional evidence constitutes new and material evidence sufficient to reopen the claim.  Further the Board finds that the private medical opinion is more probative than the VA medical opinion regarding the etiology of the Veteran's degenerative joint and degenerative disc disease of the cervical spine because the private opinion is more consistent with the record.  Accordingly, service connection for degenerative joint and degenerative disc disease of the cervical spine is warranted.  

Automobile or Adaptive Equipment Grant

The Veteran is currently-connected for tinnitus, major depressive disorder, and degenerative joint and degenerative disc disease of the cervical spine.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902 (a), (b) (2012).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808 (b)(1)-(3) (2017).

In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability for eligibility to entitlement for a certificate of eligibility for automobile or other conveyance and adaptive equipment.  Because the Veteran does not have a severe burn injury or ALS, the amendments are not relevant in this case.

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

The Veteran does not have service-connected disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.

Notwithstanding the above, a veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or of one or both hips.  38 U.S.C. § 3902 (b)(2) (2012), 38 C.F.R. § 3.808 (b)(5) (2017).  Ankylosis is complete immobility of a joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran is not service-connected for knee or hip disabilities. 

In this case, the preponderance of the evidence reflects that the Veteran does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  While the Board has considered the applicability of the benefit-of-the-doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for periodical bilateral tinnitus is denied.

Entitlement to service connection for major depressive disorder is granted.

Service connection for degenerative joint and degenerative disc disease of the cervical spine is granted.

The application to reopen the claim of entitlement to service connection for lumbar spine disability is denied.  

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied. 


REMAND

The Veteran claims that a TDIU is warranted.  The AOJ has not yet rated the psychiatric and cervical disabilities.  In addition, the Board finds that a VA medical examination should be obtained to address whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The examiner should comment on the effects of the Veteran's service connected disabilities on his ability to secure and follow a gainful occupation.  In doing so, the examiner should describe the functional limitations related to his service-connected disabilities.  In this regard, the examiner should take into consideration his level of education, special training, and previous work experience, BUT NOT his age or any impairment caused by nonservice-connected disabilities. The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  


2.  Then, readjudicate the claim for a TDIU. If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


